Citation Nr: 1829173	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  13-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1981 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Due to technical difficulties, a transcript of the hearing could not be produced and as such has not been associated with the record.  A January 2017 letter was sent to the Veteran informing him that the hearing transcript could not be produced and offering him the opportunity to testify at another hearing.  The Veteran responded that he did not wish to appear at another hearing.  There are no additional requests for a hearing of record.  


FINDING OF FACT

The Veteran has a current diagnosis for bilateral hearing loss per VA regulations, which is etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to in-service noise exposure.  Having reviewed the record, including medical and lay evidence, the Board determines that service connection for bilateral hearing loss is warranted.  

The latest audio examination of record is the June 2013 VA examination, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
25
30
30
35
35

Maryland CNC speech discrimination scores were 92 percent for the right ear and 94 percent for the left ear.  The puretone thresholds for the left ear and the Maryland CNC speech discrimination score for the right ear meet the criteria for a diagnosis for hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  Thus, a current diagnosis is established.  

As to an in-service incurrence, the Veteran asserts that he was exposed to unprotected noise trauma from machine gunfire as a cannon crewman.  The Veteran's DD-214 reflects that he was a cannon crewman, which has a high likelihood of noise exposure.  Thus, the Board finds that there was in-service noise exposure.  

As to a nexus, the Board acknowledges that the June 2013 VA examiner provided a negative nexus opinion for both ears.  The June 2013 examiner reasoned that based on clinical experience and expertise and the Institute of Medicine Study "Noise and Military Service: Implications for Hearing Loss and Tinnitus" (2005), normal hearing bilaterally upon entrance into military service and normal hearing bilaterally upon separation from military service to calibrated audiometric testing is well documented.  At the outset, the Board notes that this rationale is not well explained.  The Board infers that the examiner is indicating that the Veteran's normal hearing upon entering and leaving service negates a link to his current hearing loss and his active service.  Yet, the opinion is not adequate.  The examiner did not address or account for the significant shift in the Veteran's hearing acuity during service between August 1981 and October 1983.  

The Veteran's August 1981 entrance audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
5
5

The record does not reflect that an audiological examination was conducted at the Veteran's separation examination.  However, an October 1983 audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

Contrary to the June 2013 VA opinion, the June 2010 VA examiner did address the in-service threshold shift.  The June 2010 VA examiner indicated that the Veteran had normal hearing at enlistment and that a shift of greater than 10 dB was noted at isolated frequencies in an October 12, 1983, examination.  The June 2010 VA examiner stated that the change is a significant change greater than normal measurement error (i.e. greater than 10 dB).  The June 2010 VA examiner further stated that VBA will acknowledge any change of 15 dB or more at any frequency from 1000 to 4000 Hz and therefore opined that it is at least as likely as not that the Veteran's current hearing loss is a result of noise exposure in service.  

As the June 2010 VA examiner reviewed the record and accounted for the threshold shift, the Board finds the opinion probative.  The Board acknowledges that the June 2010 audiological results were not sufficient to meet the criteria for a diagnosis of hearing loss per VA regulations for either ear.  As such, the RO did not rely on the opinion.  However, as the Veteran now meets the criteria for a diagnosis for bilateral hearing loss, the Board finds that the opinion is relevant.  The factual basis of the June 2010 decision, i.e. that the Veteran's in-service threshold shift of 15 dB is sufficient to concede hearing loss, has not changed.  Given the more probative June 2010 VA opinion, the Board determines that a nexus is established for bilateral hearing loss.  

Accordingly, service connection for bilateral hearing loss is granted.  
ORDER

Entitlement to service connection for bilateral hearing loss is granted.   



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


